t c summary opinion united_states tax_court moussa i kourouma petitioner v commissioner of internal revenue respondent docket no 20515-06s filed date moussa i kourouma pro_se harry j negro and joann f zidanic for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case subsequent section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure respectively in petitioner’s and federal_income_tax in addition respondent determined that petitioner is liable for accuracy-related_penalties under sec_6662 of dollar_figure for and dollar_figure for after concessions by petitioner the issues remaining for decision are whether an activity carried on by petitioner operated under the name excelix constituted a trade_or_business within the purview of sec_162 and if so whether petitioner is entitled to deduct certain expenses he claims he incurred with respect to the excelix activity in and or whether petitioner is entitled to charitable_contribution deductions for and or and whether petitioner is liable for accuracy-related_penalties under sec_6662 for and or 1respondent determined that petitioner’s correct_tax liability for is dollar_figure rather than dollar_figure as reported on petitioner’s tax_return also respondent disallowed an additional_child_tax_credit of dollar_figure thus the deficiency determined for is dollar_figure respondent determined that petitioner’s correct_tax liability for is dollar_figure rather than zero as reported on petitioner’s tax_return also respondent disallowed an additional_child_tax_credit of dollar_figure thus the deficiency determined for is dollar_figure 2respondent in his notice_of_deficiency disallowed various other claimed deductions petitioner either explicitly conceded those items or did not address them at trial consequently petitioner is deemed to have conceded entitlement to such deductions pursuant to rule b background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioner filed his petition he resided in delaware petitioner a native of guinea is an electrical engineer from to petitioner worked full time as an analyst trader for phi service co phi a company which trades ie purchases and sells electrical power commencing in petitioner attempted to interest electric companies in acquiring software that he had developed which could be used to predict the future price of electricity accurately predicting the price of electricity enabled the electric company to purchase electricity when prices were low and sell electricity when prices were high in the state of delaware issued a business license to petitioner to conduct this activity under the name excelix petitioner’s excelix activity did not generate any revenues in petitioner’s excelix activity generated dollar_figure of revenues from one customer in petitioner’s excelix activity did not generate any revenues in excelix did not have any employees during or petitioner’s excelix activity was ultimately unsuccessful generating dollar_figure million of unpaid liabilities and or losses by the time of trial petitioner timely filed form sec_1040 u s individual_income_tax_return for and reporting dollar_figure of income from excelix in and no income from excelix in on a schedule c profit or loss from business attached to each return petitioner claimed an array of deductions stemming from his excelix activity amounting to dollar_figure in and dollar_figure in on schedules a itemized_deductions petitioner claimed charitable_contribution deductions of dollar_figure in and dollar_figure in petitioner reported tax of dollar_figure on his return and no tax obligation on his return after taking into account wage withholdings and child tax_credits petitioner claimed that he was entitled to tax refunds of dollar_figure for and dollar_figure for respondent asserts that petitioner’s excelix activity in and did not constitute a trade_or_business for which deductions under sec_162 are available and even if petitioner’s excelix activity constituted a trade_or_business petitioner failed to substantiate his claimed deductions with respect thereto respondent contends that any contributions petitioner made in and were not deductible under sec_170 because they were not made to an organization created or organized in the united_states respondent further claims that petitioner did not adequately substantiate his claim that he made deductible charitable_contributions finally respondent asserts that petitioner is liable for the sec_6662 accuracy-related_penalty for and for substantial understatements of income_tax discussion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the burden of proving an error is on the taxpayer rule a however pursuant to sec_7491 the burden_of_proof with respect to any factual issue relating to ascertaining the liability for tax shifts to the commissioner if the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner’s agents and during the court_proceeding introduced credible_evidence with respect to the factual issue involved the taxpayer bears the burden of proving that he has met the requirements of sec_7491 miner v commissioner tcmemo_2003_39 nichols v commissioner tcmemo_2003_24 affd 79_fedappx_282 9th cir although neither party has directly raised sec_7491 as an issue for the reasons discussed infra we conclude that petitioner has neither complied with all substantiation requirements of the code nor maintained all required records see sec_6001 sec_7491 consequently petitioner has the burden_of_proof respecting factual issues relevant to his liability for the deficiencies in tax determined by respondent petitioner’s excelix activity respondent determined that petitioner’s excelix activity did not constitute an active trade_or_business for which deductions under sec_162 are available to be engaged in a trade_or_business within the meaning of sec_162 an individual taxpayer must be involved in the activity with continuity regularity and the primary purpose of deriving a profit 480_us_23 whether the taxpayer is carrying_on_a_trade_or_business requires an examination of all of the facts in each case id pincite although a reasonable expectation of profit is not required the taxpayer’s profit objective must be actual and honest 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be answered from all of the relevant facts and circumstances hastings v commissioner tcmemo_2002_310 sec_1_183-2 income_tax regs the pertinent regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs no single factor or group of factors is determinative golanty v commissioner supra pincite a final_determination is made only after a consideration of all of the relevant facts and circumstances we do not believe it necessary to analyze each of the factors enumerated in sec_1_183-2 income_tax regs in determining whether petitioner engaged in the excelix activity with an actual and honest objective of making a profit rather we focus on the factors we believe more important and applicable in this case our analysis of those factors leads to the conclusion that petitioner’s excelix activity was not a trade_or_business for purposes of sec_162 the record shows that petitioner’s excelix activity generated dollar_figure of revenue in and no revenue in or moreover it appears that the excelix activity did not generate revenues in any subsequent year consequently the excelix activity generated a substantial amount of debt and or losses it does not appear that petitioner kept contemporaneous or methodical records of any kind with respect to his excelix activity the scant documentation that petitioner submitted at trial in support of his claim that he incurred deductible business_expenses was unreliable and contradictory petitioner did not hire any employees or advisers in connection with his excelix activity with the possible exception of one person in in sum petitioner failed to carry his burden of proving 3for example petitioner attempted to substantiate claimed travel_expenses by submitting a mileage summary showing that in he made sixty-seven 64-mile trips to valley forge pa fourteen 72-mile trips to baltimore md four 283-mile trips to albany n y twelve 316-mile trips to pittsburgh pa twelve 283-mile trips to rensselaer n y and fourteen 295-mile trips to holyoke mass petitioner submitted a calendar which purported to reflect meetings he attended in pursuit of his excelix activity we do not find this evidence credible because in our opinion the timing and frequency of such meetings would have been incompatible with contemporaneous full-time employment at phi 4petitioner did not sufficiently investigate the background of that person also a native of guinea to determine whether that person was in the united_states lawfully following the arrest of that person petitioner posted a bond and thereafter the person absconded while these events do not reflect on the continued that he was involved in the excelix activity with the requisite continuity and regularity and with the primary purpose of deriving a profit see commissioner v groetzinger supra pincite because we agree with respondent’s determination that petitioner’s excelix activity was not a trade_or_business for purposes of sec_162 we hold that petitioner is not entitled to the deductions for expenses he claims he incurred with respect to the excelix activity in and respondent’s determination with respect to this issue is sustained petitioner’s charitable_contribution deductions petitioner claimed charitable_contribution deductions of dollar_figure in and dollar_figure in sec_170 a allows a deduction for charitable_contributions during the taxable_year if verified as provided in the regulations the term charitable_contribution includes a contribution or gift to a corporation trust or community chest fund or foundation with certain provisos sec_170 for example the recipient organization must have been created or organized in the united_states or in any possession thereof or continued expertise of the person as an adviser to petitioner with respect to his excelix activity if as petitioner claims the person did actually advise petitioner with respect to the excelix activity they highlight petitioner’s lack of a businesslike approach to his selection of an adviser as well as to his excelix activity generally under the law of the united_states any state the district of columbia or any possession_of_the_united_states sec_170 furthermore no part of the net_earnings of a qualified_organization may inure to the benefit of any private_shareholder_or_individual sec_170 the charitable_contribution_deduction is subject_to certain substantiation requirements sec_170 no deduction is allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution from the qualified donee organization sec_170 this written acknowledgment must state the amount of cash and a description but not necessarily the value of any property other than cash the taxpayer donated and whether any consideration was given to the taxpayer sec_1_170a-13 income_tax regs it appears that the charitable_contributions petitioner claimed in and related to an organization in guinea and not to an organization described in sec_170 petitioner did not provide any documentary_evidence such as checks or wire transfers of having made payments to any charitable_organization either in the united_states or elsewhere therefore we hold that petitioner did not carry his burden of proving his entitlement to the claimed charitable_contribution deductions respondent’s determination with respect to this issue is sustained petitioner’s liability for accuracy-related_penalties under sec_7491 the commissioner has the burden of production with respect to any penalty once the commissioner meets the burden of production the taxpayer continues to have the burden_of_proof with respect to whether the commissioner’s determination of the penalty is correct rule a 116_tc_438 respondent determined that petitioner is liable for the sec_6662 penalty because he underpaid his tax for both and and that those underpayments are attributable to substantial understatements of income_tax within the meaning of sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 and is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the return for that taxable_year or dollar_figure sec_6662 petitioner’s return reported tax of dollar_figure respondent determined and we agree that the tax required to be shown on the return was dollar_figure petitioner’s return reported no tax respondent determined and we agree that the tax required to be shown on the return was dollar_figure the understatement for each year exceeds percent of the tax required to be shown in the returns and for each year the amount of the understatement is greater than dollar_figure there are substantial understatements for both and see sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional such as an accountant does not necessarily demonstrate reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in this connection a taxpayer must demonstrate that his her reliance on the advice of a professional concerning substantive tax law was objectively reasonable 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 39_f3d_402 2d cir affg tcmemo_1993_480 petitioner has not carried his burden of proving that he had reasonable_cause and acted in good_faith with respect to the underpayment for either or petitioner testified that he relied on a person who lived in the same housing complex as he did as his tax and legal assistant and later discovered that person was not qualified to render legal or accounting advice there is no corroborating evidence to substantiate petitioner’s claim that he relied on the assistance or collaboration of another person in connection with the preparation of either his or his tax_return assuming that petitioner relied on another person petitioner admitted that person was not qualified to render legal or accounting advice in any event there is nothing in the record to enable us to hold that petitioner’s reliance on that other person was reasonable finally we are mindful that neither the nor the tax_return was signed by a tax_return_preparer therefore we cannot hold that petitioner reasonably relied on the informed and studied advice of a competent tax professional although petitioner does not have a background in taxation he is an educated professional we doubt that petitioner reasonably and in good_faith could have believed that he was entitled to the deductions which respondent disallowed because petitioner has failed to prove that he is entitled to relief under sec_6664 we reject petitioner’s arguments that he should be relieved of the sec_6662 penalties respondent’s determination with respect to this issue is sustained to reflect the foregoing and concessions by petitioner decision will be entered for respondent
